[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________                  FILED
                                                                 U.S. COURT OF APPEALS
                                       No. 10-10525                ELEVENTH CIRCUIT
                                   Non-Argument Calendar             OCTOBER 22, 2010
                                 ________________________               JOHN LEY
                                                                         CLERK
                         D.C. Docket No. 8:09-cr-00425-VMC-MAP-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                                Plaintiff - Appellee,

                                             versus

ANTHONY MCCARTY,

lllllllllllllllllllll                                            Defendant - Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Middle District of Florida
                                ________________________

                                      (October 22, 2010)

Before EDMONDSON, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:

         Anthony McCarty appeals his sentence of imprisonment for 108 months

after pleading guilty to receiving child pornography. 18 U.S.C. §§ 2552(a), (b)(1).
McCarty argues that his sentence is both procedurally and substantively

unreasonable and violates the Eighth Amendment. We affirm.

      We review the reasonableness of a sentence deferentially for abuse of

discretion. Gall v. United States, 552 U.S. 38, 41, 128 S. Ct. 586, 591 (2007). We

review an objection raised for the first time on appeal for plain error. United

States v. Massey, 443 F.3d 814, 818 (11th Cir. 2006).

      McCarty’s sentence is reasonable. The district court adopted the undisputed

facts in the presentencing information report; considered the relevant sentencing

factors, 18 U.S.C. § 3553(a), including the factors addressed by McCarty’s

witness; and stated a sufficient reason for imposing a sentence in the middle of the

guideline range. McCarty also was sentenced well below the statutory maximum.

      McCarty’s remaining argument, raised for the first time on appeal, also fails.

McCarty cannot establish that his sentence is so grossly disproportionate to his

offense as to violate the Eighth Amendment. The district court did not plainly err

in sentencing McCarty within the statutory limits, which neither this Court nor the

Supreme Court has held are cruel or unusual.

      McCarty’s sentence is

      AFFIRMED.




                                          2